RENDERED: MARCH 26, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0466-MR


TERRY BODYTKO                                                       APPELLANT



                  APPEAL FROM MUHLENBERG CIRCUIT COURT
v.                   HONORABLE BRIAN WIGGINS, JUDGE
                           ACTION NO. 18-CR-00258



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: JONES, LAMBERT, AND L. THOMPSON, JUDGES.

JONES, JUDGE: Terry Bodytko (Bodytko), pro se, appeals from the Muhlenberg

Circuit Court’s order denying his CR1 60.02(e) and (f) motion to set aside a portion

of his conviction on grounds of double jeopardy. Having reviewed the record and

being otherwise sufficiently advised, we affirm.


1
    Kentucky Rules of Civil Procedure.
                                  I. BACKGROUND

             On November 16, 2018, Bodytko was indicted in Muhlenberg County

on charges of: 1) trafficking in controlled substance in the first degree, two or

more grams of methamphetamine; 2) trafficking in controlled substance in the

second degree, buprenorphine; 3) trafficking in synthetic drugs, synthetic

marijuana; 4) promoting contraband in the first degree; and 5) being a persistent

felony offender in the first degree.

             On February 11, 2019, Bodytko entered into a plea agreement with

the Commonwealth. In exchange for his agreement to plead guilty on counts one

through four outlined above, the Commonwealth amended the indictment to reduce

the persistent felony offender in the first degree charge to persistent felony

offender in the second degree. After accounting for the enhancement under the

persistent felony offender in the second degree statute, the trial court sentenced

Bodytko to twelve years’ imprisonment on count one, as well as ten years’

imprisonment each on counts two through four. The sentences on each of the four

counts were to run concurrently with one another, but consecutively with time

being served on previous, unrelated convictions. The trial court entered an order

and judgment of sentence consistent with the parties’ plea agreement. Bodytko did

not file a direct appeal from the judgment.




                                          -2-
                On September 10, 2019, Bodytko moved the trial court, pro se, to

“Vacate, Set Aside, Or Correct Judgment and Sentence Pursuant to RCr[2] 11.42

and 10.26.” In his motion, Bodytko argued he was denied effective assistance of

counsel when his defense counsel allowed him to plead guilty “to promoting

contraband in violation of double jeopardy to trafficking.” The court set a hearing

date of January 31, 2020 on the motion and appointed counsel for Bodytko for

subsequent proceedings.

                In addition to its legal arguments, Bodytko’s motion more completely

described the facts underlying the charges against him:

                On July 15, 2018; [sic] in Muhlenberg County, Kentucky
                State Police were called to the Green River Correctional
                Complex to investigate drugs being trafficked into
                prison. Correctional Officers at the prison conducted a
                cell search of Terry Bodytko. . . . and located the
                following drugs in a Coke Cola [sic] stash can that
                contained, [a] small zip lock baggie with
                methamphetamine residue in it, 9 orange strips of
                suboxone individually wrapped in cellophane, 2 baggies
                synthetic drugs (spice) approx. 1 gram, 3 baggies of
                methamphetamine (1 gram each), 1 unwrapped baggie of
                methamphetamine approx. 2 grams (total 5 gms), and
                what appeared to be a debt ledger and phone numbers.

                Prior to the January 31, 2020 hearing, the Commonwealth and

Bodytko entered into another agreement, memorialized by an “Agreed Order to

Amend Charges,” dismissing counts two and three and vacating the ten-year


2
    Kentucky Rules of Criminal Procedure.

                                            -3-
sentences for each. Again, the sentences were to run concurrently, resulting in a

conviction as to fewer charges but ultimately the same term of twelve years. The

agreed order also indicated that the “pending RCr 11.42 motion is withdrawn.” No

hearing was held.

                On February 28, 2020, Bodytko filed a motion for relief under CR

60.02(e) and (f), seeking to set aside the conviction and sentence imposed on

February 11, 2019 as amended on January 31, 2020. Like Bodytko’s previous RCr

11.42 motion, his motion under CR 60.02 contended that the trial court’s act of

sentencing of him under both counts one and four amounted to double jeopardy

under the Fifth Amendment of the United States Constitution and Section 13 of the

Kentucky Constitution.3

                Ultimately, the trial court concluded that Bodytko’s CR 60.02 motion

was procedurally barred because he failed to raise double jeopardy earlier in the

proceedings; alternatively, the trial court determined that Bodytko’s convictions

for trafficking and promotion of contraband did not violate double jeopardy.

Accordingly, the trial court denied Bodytko’s CR 60.02 motion by order entered

March 19, 2020.

                This appeal followed.




3
    The CR 60.02 motion did not address any additional grounds.

                                               -4-
                            II. STANDARD OF REVIEW

             We review the trial court’s denial of a motion pursuant to CR 60.02

under an abuse of discretion standard. White v. Commonwealth, 32 S.W.3d 83, 86

(Ky. App. 2000). An abuse of discretion occurs when a “trial judge’s decision was

arbitrary, unreasonable, unfair or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                   III. ANALYSIS

             The relevant portion of CR 60.02 provides:

             On motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or other proceeding upon the following
             grounds: . . . (e) the judgment is void, or has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (f) any other
             reason of an extraordinary nature justifying relief.

CR 60.02 is an extraordinary remedy. It is not a substitute for an RCr 11.42

motion alleging claims of ineffective assistance of counsel or for direct appeal of

the judgment. Grounds or issues that could have been raised or were raised in an

RCr 11.42 proceeding or on direct appeal cannot be raised in a CR 60.02 motion.

Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). See also McQueen v.

Commonwealth, 948 S.W.2d 415, 416 (Ky. 1997) (holding that CR 60.02 is not a




                                         -5-
separate avenue of appeal in addition to other remedies but is available only to

raise issues which cannot be raised in other proceedings).

             In the instant case, Bodytko was precluded from seeking relief under

CR 60.02 for at least two procedural reasons. First, he initially pleaded guilty to

all counts of the indictment and in doing so waived his right to direct appeal. The

plea was not conditioned on the right to appeal the double jeopardy issue. A

voluntary, unconditional plea agreement waives all defenses other than that the

indictment did not charge an offense. Jackson v. Commonwealth, 363 S.W.3d 11,

15 (Ky. 2012). Second, Bodytko did in fact raise the double jeopardy issue in his

subsequent RCr 11.42 motion. That motion was disposed of by an agreement in

which he received substantive relief, i.e., the dismissal of two counts contained in

his original judgment of conviction. While that relief may not have related

specifically to his double jeopardy claim, it was obtained in exchange for

withdrawing the entire RCr 11.42 motion. Having voluntarily agreed to accept the

amended judgment, Bodytko cannot now attempt to reassert double jeopardy.

             In addition to being procedurally barred, Bodytko’s convictions do not

violate the prohibition against double jeopardy. While Bodytko argues that the

presence of the same methamphetamine established his convictions for trafficking

in the first degree and promoting contraband in the first degree, triggering double

jeopardy, as the trial court pointed out, the record is replete with references to other


                                          -6-
contraband located by prison officials at the time of the investigation. Thus, the

convictions under counts one and four could have been established by wholly

independent evidence. However, even if the convictions did rely on the same

methamphetamine, double jeopardy is not implicated because each conviction

requires proof of a fact which the other does not. Turner v. Commonwealth, 345

S.W.3d 844, 847 (Ky. 2011). Trafficking requires that a drug be possessed with

the intent to sell or transfer. KRS4 218A.010(56). This is not a necessary element

of promoting contraband. Likewise, promoting contraband requires that the

defendant be a person in a penitentiary, KRS 520.050(1)(b), which is not an

element of trafficking.

                                   III. CONCLUSION

                For the reasons set forth above, we affirm the Muhlenberg Circuit

Court’s order denying Terry Bodytko’s CR 60.02 motion.

                ALL CONCUR.



BRIEFS FOR APPELLANT:                            BRIEF FOR APPELLEE:

Terry Bodytko, pro se                            Daniel Cameron
Burgin, Kentucky                                 Attorney General of Kentucky

                                                 Todd D. Ferguson
                                                 Assistant Attorney General
                                                 Frankfort, Kentucky

4
    Kentucky Revised Statutes.

                                           -7-